DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
2.    This Office Action is in response to the application filed on 08/31/2021. Claims 1 through 14 are presently pending and are presented for examination.
Examiner’s note
3.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “transmitting feedback based on the control information using a feedback frequency resource”.  There is insufficient antecedent basis for this limitation in the claim. In addition, it is not clear to what received transmission the feedback refers to.
Claims 2-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because of their dependency from claim 1.
Claim 6 recites the limitation “transmitting feedback based on the control information using a feedback frequency resource”.  There is insufficient antecedent basis for this limitation in the claim. In addition, it is not clear to what received transmission the feedback refers to.
Claims 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because of their dependency from claim 1.

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1, 3-6, and 8-14 are rejected under pre-AIA  35 U.S.C. 102 (a) (2) as being by Suzuki et al. (US 2012/0087334 A1).

For claim 1 Suzuki teaches a method implemented by a wireless transmit receive unit (WTRU) (see claim 4 “a method executed by a mobile station (WTRU)”), the method comprising: 
receiving control information related to a physical shared channel (see claim 4 “mobile station receives from base station downlink control information includes information indicating allocation of radio resources to a physical downlink shared channel”); 
receiving a transmission on the physical shared channel, wherein the physical shared channel is received using one or more resources (see claim 4 “allocated resources for physical downlink shared channel” and  paragraph 86 “ACK/NACK indicates success or failure of received physical downlink shared channel by the mobile station”); and 
transmitting feedback based on the control information using a feedback frequency resource, wherein the feedback frequency resource is determined based on a frequency of the one or more resources (see claim 4 “downlink control information indicate a physical uplink control channel (resource) of an uplink component carrier (frequency) to transmit ACK/NACK (feedback) for physical downlink shared channel” and paragraph 87 “ACK/NACK resources correspond to in the frequency region and in the time region indicated downlink grant (downlink control information)”).




           For claim 3 Suzuki teaches the method, wherein the one or more resources are time and frequency resources (see paragraph 87 “time/frequency resource”).

           For claim 4 Suzuki teaches the method, wherein the control information indicates the resources used for transmissions on the physical shared channel (see claim 4 “resource allocation for the physical shared channel”).

           For claim 5 Suzuki teaches the method, wherein the feedback is an acknowledgement or a negative acknowledgement (see claim 4 “ACK/NACK).

           For claim 6 Suzuki teaches a wireless transmit receive unit (WTRU) the WTRU comprising: 
a processor (see paragraph 214 “CPU and Memory and programs configured to” and paragraph 216 “processor”); 
a transceiver operatively connected to the processor, and wherein the transceiver and processor are configured to (see Fig. 1 “base station and mobile station communicate via transceiver bidirectionally”)
receive control information related to a physical shared channel (as discussed in claim 1); 
the transceiver and processor are configured to a transmission on the physical shared channel, wherein the physical shared channel is received using one or more resources (as discussed in claim 1); and 
the transceiver and processor are configured to transmit feedback based on the control information using a feedback frequency resource, wherein the feedback frequency resource is determined based on a frequency of the one or more resources (as discussed in claim 1).
          
           For claim 8 Suzuki teaches the WTRU, wherein the one or more resources are time and frequency resources (as discussed in claim 3).

           For claim 9 Suzuki teaches the WTRU, wherein the control information indicates the resources used for transmissions on the physical shared channel (as discussed in claim 4).

           For claim 10 Suzuki teaches the WTRU, wherein the feedback is an acknowledgement or a negative acknowledgement (as discussed in claim 5).
           
For claim 11 Suzuki teaches a base station, the base station comprising: 
a processor (see paragraph 214 “CPU and Memory and programs configured to” and paragraph 216 “processor”); 
a transceiver operatively connected to the processor, wherein the transceiver and processor are configured to transmit control information related to a physical shared channel (see Fig. 1 “base station and mobile station communicate via transceiver bidirectionally”); 
the transceiver and processor are configured to transmit a transmission on the physical shared channel, wherein the physical shared channel is transmitted using one or more resources, wherein the one or more resources is indicative of a feedback frequency resource (as discussed in claim 1 and claim 1); and 
the transceiver and processor are configured to receive feedback based on the control information, wherein the feedback is received on the feedback frequency resource (as discussed in claim 1 and claim 4”).

           For claim 12 Suzuki teaches the base station, wherein the one or more resources are time and frequency resources (as discussed in claim 3) .

           For claim 13 Suzuki teaches the base station, wherein the control information indicates the resources used for transmissions on the physical shared channel (as discussed in claim4).

           For claim 14 Suzuki teaches the base station, wherein the feedback is an acknowledgement or a negative acknowledgement (as discussed in claim 1 and claim 5).

Claim Rejections - 35 USC § 103
6.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 2 and 7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Suzuki in view of Yang et al. (US 2013/0016687 A1).

           For claims 2 and 7 Suzuki does not explicitly teach the method, further comprising determining the feedback frequency resource based on a beginning resource of the one or more resources of the physical shared channel.
However, Yang teaches resources for ACK/NACK are located at a start point (beginning) of UL-SCH data resources …ACK/NACK are mapped into time-frequency resources for the PUSCH in accordance with a time first mapping rule. Also, the ACK/NACK, may mapped into the PUSCH resource (see Yang: paragraph 99).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of claimed invention to use the mapping ACK/NACK in the radio communication of Suzuki in order to map multiple ACK/NACK from the left to the right, that is, to increase symbol index (see Yang: paragraph 99).

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Terry et al. (US 2011/0292854 A1).

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David M OVEISSI whose telephone number is (571)270-3127. The examiner can normally be reached Monday-Friday 8Am-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffey Rutkowski can be reached on 01215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MANSOUR OVEISSI/Primary Examiner, Art Unit 2415